Case 19-61608-grs      Doc 739    Filed 07/10/20 Entered 07/10/20 14:29:37            Desc Main
                                  Document     Page 1 of 4




                    IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE EASTERN DISTRICT OF KENTUCKY
                                LONDON DIVISION


In re:                                       )         Chapter 11
                                             )
Americore Holdings, LLC, et al.              )         Case No. 19-61608-grs
                                             )
                      Debtors.               )         Jointly Administered


                            AMENDED NOTICE OF HEARING

         Please be on Notice that Cigna HealthCare of St. Louis, Inc. (“Cigna”) has filed an

Objection to Notice of Potential Assumption and Assignment of Executory Contracts or Unexpired

Leases and Cure Amounts (St. Alexius) [ECF 678], which objection shall be heard on July 29,

2020, at 9:00 a.m., or as soon thereafter as counsel may be heard, in the United States Bankruptcy

Court for the Eastern District of Kentucky, 100 East Vine Street, Second Floor Courtroom,

Lexington, Kentucky 40507.

                                                 Respectfully submitted,


                                                  /s/ Mary L. Fullington
                                                 Mary L. Fullington (Kentucky Bar No. 85335)
                                                 WYATT, TARRANT & COMBS, LLP
                                                 250 West Main Street, Suite 1600
                                                 Lexington, KY 40507-1746
                                                 Telephone: (859) 288-7424
                                                 Facsimile: (859) 259-0649
                                                 Email: mfullington@wyattfirm.com

                                                 and
Case 19-61608-grs   Doc 739   Filed 07/10/20 Entered 07/10/20 14:29:37        Desc Main
                              Document     Page 2 of 4




                                       Jeffrey C. Wisler (Delaware Bar No. 2795)
                                       CONNOLLY GALLAGHER LLP
                                       1201 North Market Street, 20th Floor
                                       Wilmington, DE 19081
                                       Telephone: (302) 757-7300
                                       Facsimile: (302) 658-0380
                                       E-mail: jwisler@connollygallagher.com

                                       Counsel for Cigna HealthCare of St. Louis, Inc.




                                         2
Case 19-61608-grs      Doc 739     Filed 07/10/20 Entered 07/10/20 14:29:37            Desc Main
                                   Document     Page 3 of 4




                                CERTIFICATE OF SERVICE

        This is to certify that a true and correct copy of the foregoing Amended Notice of Hearing
has been served electronically via the Court’s CM/ECF system to all parties designated to receive
electronic service on this 10th day of July, 2020, and to those parties listed below via electronic
mail:

 Carol L. Fox                                       Elizabeth A. Green
 Chapter 11 Trustee                                 Baker & Hostetler, LLC
 GlassRatner Advisory & Capital Group, LLC          200 South Orange Avenue, Suite 2300
 200 East Broward Boulevard, Suite 1010             Orlando, Florida 32801
 Fort Lauderdale, Florida 33301                     egreen@bakerlaw.com
 cfox@glassratner.com                               Counsel to the Trustee

 Jimmy D. Parrish                                   Tiffany Payne Geyer
 Baker & Hostetler, LLC                             Baker & Hostetler, LLC
 200 South Orange Avenue, Suite 2300                200 South Orange Avenue, Suite 2300
 Orlando, Florida 32801                             Orlando, Florida 32801
 jparrish@bakerlaw.com                              tpaynegeyer@bakerlaw.com
 Counsel to the Trustee                             Counsel to the Trustee

 Frank Terzo                                        Gary Freedman
 Nelson Mullins Riley & Scarborough LLP             Nelson Mullins Riley & Scarborough LLP
 2 South Biscayne Boulevard, Suite 2100             2 South Biscayne Boulevard, Suite 2100
 Miami, Florida 33131                               Miami, Florida 33131
 frank.terzo@nelsonmullins.com                      gary.freedman@nelsonmullins.com
 Counsel to the Creditors’ Committee                Counsel to the Creditors’ Committee

 Michael Lessne                                     Adam Kegley
 Nelson Mullins Riley & Scarborough LLP             Frost Brown Todd LLC
 2 South Biscayne Boulevard, Suite 2100             250 West Main Street, Suite 2800
 Miami, Florida 33131                               Lexington, Kentucky 40507
 michael.lessne@nelsonmullins.com                   akegley@fbtlaw.com
 Counsel to the Creditors’ Committee                Counsel to the Creditors’ Committee

 Douglas Lutz                                       Perry Mandarino
 Frost Brown Todd LLC                               B. Riley FBR Inc.,
 301 East Fourth Street, Suite 3300                 299 Park Avenue, 21st Floor
 Cincinnati, Ohio 45202                             New York, New York 10171
 dlutz@fbtlaw.com                                   pmandarino@brileyfbr.com
 Counsel to the Creditors’ Committee                Chapter 11 Trustee’s Investment Banker




                                                3
Case 19-61608-grs      Doc 739    Filed 07/10/20 Entered 07/10/20 14:29:37             Desc Main
                                  Document     Page 4 of 4




 Daniel Golynskiy                                John Daugherty
 B. Riley FBR Inc.,                              Office of the United States Trustee
 299 Park Avenue, 21st Floor                     100 East Vine Street, #500
 New York, New York 10171                        Lexington, Kentucky 40507
 dgolynskiy@brileyfbr.com                        John.Daugherty@usdoj.gov
 Chapter 11 Trustee’s Investment Banker

 Bradley Nerderman
 Office of the United States Trustee
 100 East Vine Street, #500
 Lexington, Kentucky 40507
 Bradley.Nerderman@usdoj.gov



                                            /s/ Mary L. Fullington
                                           Mary L. Fullington


100323650.1




                                             4
